COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-282-CV
 
ROBERT
L. ELLIOT, M.D., RANDALL WRIGHT,                        APPELLANTS
M.D., AND GENERAL SURGERY
CLINIC OF 
GRAPEVINE
 
                                                   V.
 
EDWARD
J. JESIONEK AND JOHANNA                                    APPELLEES
(JOSIE) JESIONEK
 
                                               ----------
           FROM
THE 348TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellants
Robert L. Elliot, M.D., Randall Wright, M.D. and General Surgery Clinic of
Grapevine's Motion to Dismiss.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellants,
for which let execution issue.  See
Tex. R. App. P. 43.4.
PER
CURIAM




 
PANEL: CAYCE, C.J.;
LIVINGSTON and DAUPHINOT, JJ.  
 
DELIVERED: September 10,
2009  




[1]See Tex. R. App. P. 47.4.